Name: 2001/324/EC: Commission Decision of 23 April 2001 amending for the fourth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1147)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  Europe;  international trade;  processed agricultural produce;  agricultural activity
 Date Published: 2001-04-24

 Avis juridique important|32001D03242001/324/EC: Commission Decision of 23 April 2001 amending for the fourth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands (Text with EEA relevance) (notified under document number C(2001) 1147) Official Journal L 113 , 24/04/2001 P. 0014 - 0015Commission Decisionof 23 April 2001amending for the fourth time Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(notified under document number C(2001) 1147)(Text with EEA relevance)(2001/324/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Following the reports of outbreaks of foot-and-mouth disease in the Netherlands, the Commission adopted Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands(4), as last amended by Decision 2001/306/EC(5).(2) The foot-and-mouth disease situation in certain parts of the Netherlands is liable to endanger the herds in other parts of the territory of the Netherlands and in other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products.(3) It appears therefore appropriate to adjust the regionalisation in the light of the disease evolution.(4) Furthermore it is necessary to provide for the production of fresh meat of susceptible animals from the areas listed in Annex I of Decision 2001/223/EC and meat products produced from such meat for the local market under certain controlled conditions.(5) Commission Decision 2001/305/EC(6) lays down the marking and use of certain animal products in relation to Decision 2001/223/EC concerning certain protection measures with regard to foot-and-mouth disease in the Netherlands.(6) At the meeting of the Standing Veterinary Committee of 18 April 2001 the Netherlands declared in relation to the proposed amendments of Decision 2001/223/EC that:- continuous controls will be carried out on traffic crossing from the areas listed in Annex I to the areas listed in Annex II in order to prevent movement of live susceptible animals,- clinical inspection will be carried out at slaughterhouses for symptoms of foot-and-mouth disease, including control of body temperature of animals of susceptible species for slaughter,- it will be ensured that no meat will be removed from a slaughterhouse within 24 hours after slaughter of the animals,- meat destined for intra-Community trade and export will be completely separated from meat bearing the health mark provided for in Decision 2001/305/EC, and will come from establishments where no meat bearing the health mark provided for in Decision 2001/305/EC is present,- due to the long lasting movement restrictions the animal welfare problems in holdings with pigs, fattening calves and sheep are increasing and have reached a state which is no longer tenable.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/223/EC is amended as follows:1. A new point is added to Article 2(2) as follows: "(e) fresh meat destined for placing on the market in the Netherlands and obtained from cutting plants situated in the areas listed in Annexes I or II under the following conditions:- the meat is derived from animals of susceptible species originating in the areas listed in Annex I but outside the zones established in accordance with Article 9 of Directive 85/511/EEC,- the meat remained in the slaughterhouse situated in the areas listed in Annex I for at least 24 hours after slaughter,- the cutting plants are approved by the competent authorities exclusively for the production of fresh meat destined for dispatch to the areas listed in Annexes I and II,- all such meat shall bear the health mark in accordance with Decision 2001/305/EC,- the plants will be operated under strict veterinary control,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions."2. A new point is added to Article 3(3) as follows: "(d) meat products destined for the placing on the market in the Netherlands and prepared in establishments situated in the areas listed in Annexes I or II under the following conditions:- all fresh meat used in the establishment must conform to the conditions in Article 2(2),- the establishment is approved by the competent authorities exclusively for the production of meat products destined for dispatch to the areas listed in Annexes I and II,- all such meat products shall bear the health mark in accordance with Decision 2001/305/EC,- the plant will be operated under strict veterinary control,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions."3. The date in Article 14 is replaced by "10 May 2001".4. In Annex I the words "The provinces of Groningen, Friesland, Drenthe, Noord-Holland, Flevoland, Overijssel, Gelderland, Utrecht, Zuid-Holland, Limburg, Noord-Brabant and Zeeland" are replaced by "The provinces of Groningen, Friesland, Drenthe, Flevoland, Overijssel, the areas in the province of Gelderland situated north of the river Rijn-Waal-Merwede between the border with Germany and the border with the province of Zuid-Holland and the areas in the province of Utrecht east of the highway A27."5. In Annex II the words "The provinces of Groningen, Friesland, Drenthe, Noord-Holland, Flevoland, Overijssel, Gelderland, Utrecht, Zuid-Holland, Limburg, Noord-Brabant and Zeeland" are replaced by "The province of Noord-Holland, Zuid-Holland, Zeeland, Noord-Brabant and Limburg, the areas in the province of Gelderland situated south of the river Rijn-Waal-Merwede between the border with Germany and the border with the province of Zuid-Holland and the areas in the province of Utrecht situated west of the highway A27."Article 2This Decision is addressed to the Member States.Done at Brussels, 23 April 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 82, 22.3.2001, p. 29.(5) OJ L 104, 13.4.2001, p. 12.(6) OJ L 104, 13.4.2001, p. 9.